 
Exhibit 10.8
 

Richard A. Bachmann
Chairman and
Chief Executive Officer
[epllogo.jpg]
Direct (504)799-1944
Fax: (504)569-1874
bachmann@eplweb.com




--------------------------------------------------------------------------------




November 12, 2008






Mr. Thomas DeBrock
102 Audubon Lane
Mandeville, LA 70471


Dear Tom:
 
By a letter agreement dated November 29, 2007 (the “Letter Agreement”), Energy
Partners, Ltd. (the “Company”) agreed to pay you certain benefits subject to the
terms and conditions set forth in the Letter Agreement. We have now decided to
amend the Letter Agreement to delete the definition of “Good Reason” appearing
in Exhibit A to the Letter Agreement and substitute the following definition of
“Good Reason”:
 
 “‘Good Reason’ for termination shall exist if, without your consent, any of the
following events occur:
 
(i)  a reduction in your base salary, or the elimination or significant
reduction of a material benefit under any employee benefit plan or program of
the Company or any of its subsidiaries in which you participate, other than an
elimination or reduction that affects other senior executive officers in a
similar way;
 
(ii)  the loss of any of your titles or positions, a significant diminution in
your duties and responsibilities or the assignment to you of duties and
responsibilities inconsistent with your titles or positions; or
 
(iii)  any requirement that you relocate to an office which is more than 35
miles in driving distance from the office at which you are employed immediately
prior to the Change of Control.
 
Notwithstanding the foregoing, if the Company ceases to be a public company, an
event otherwise described in clause (ii) above shall not be deemed to have
occurred merely because your title, position, duties or responsibilities are
changed in connection with the Company’s ceasing to be a public company,
provided your authority, functions, duties and responsibilities otherwise remain
substantially the same as the authority, functions, duties and responsibilities
of a person with your position (determined before the change) within a
comparably sized independent private energy company.
 
A termination of employment by you shall not be considered to be for Good Reason
unless (i) you provide written notice to the Company of the existence of the
condition constituting Good Reason and the Company fails to remedy the condition
within
 

 
 

--------------------------------------------------------------------------------

 

thirty (30) days after receiving such notice and (ii) the termination of
employment occurs within sixty (60) days after you have knowledge of the event
constituting Good Reason.”
 


 
Except as modified by this letter, the Letter Agreement will remain in full
force and effect in accordance with its terms.
 
By signing this letter, you agree to the amendment of the Letter Agreement set
forth in this letter.
 
Sincerely,
 
/s/ Richard A. Bachman
Richard A. Bachman
Chairman and
Chief Executive Officer
 


 
ACCEPTED AND AGREED
This 13th day of November 2008
 
 
/s/ Thomas DeBrock
Thomas DeBrock





 
